Citation Nr: 1114687	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  94-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date prior to February 20, 1991 for the grant of service connection for right brachial plexus injury with shoulder and elbow deficits and sensory deficits of the right wrist and hand due to brachial plexus injury.

2.  Entitlement to an initial rating in excess of 50 percent for shoulder/elbow residuals of right brachial plexus injury.

3.  Entitlement to an initial rating in excess of 40 percent for hand/wrist residuals of right brachial plexus injury.

4.  Entitlement to an effective date prior to July 11, 2000 for the grant of service connection for traumatic arthritis of the right shoulder.

5.  Entitlement to an initial rating in excess of 20 percent for traumatic arthritis of the right shoulder.

6.  Entitlement of an effective date prior to July 11, 2000 for the grant of service connection for gastrointestinal (GI) disturbances.

7.  Entitlement to an initial compensable rating for GI disturbances prior to February 3, 2005, and from February 14, 2007.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 7, 1973 to April 25, 1973.

These matters came before the Board of Veterans' Appeals (Board or BVA) initially on appeal from rating decisions dated in May 2001, November 2008 and March 2010.  In March 2009, the Board remanded the first five issues for the preparation of statements of the case (SOCs), which were issued on March 29, 2010.  In May 2010, the Veteran's attorney filed a VA Form 9 perfecting appeals with regard to all five issues.  At the same time, he filed a notice of disagreement (NOD) with the March 2010 rating decision issued in April 2010, granting service connection for service connection for GI disturbances and assigning an initial noncompensable rating, effective July 11, 2000, disagreeing with the effective date of service connection and the initial noncompensable rating assigned.  In the March 2010 rating decision, the RO also assigned a 10 percent rating for GI disturbances, effective February 3, 2005, reverting to a noncompensable rating, effective February 14, 2007.  The Veteran's attorney did not submit an NOD with regard to the 10 percent rating in effect from February 3, 2005 to February 14, 2007.  Since the May 2010 NOD disagreed with the noncompensable rating(s) assigned for GI disturbances and the Veteran's attorney indicated that an initial 10 percent rating should have been in effect since the grant of service connection, the last issue on appeal has been characterized as described on the second title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In a May 2010 VA Form 9 regarding the first five issues listed on the title page, the Veteran's attorney checked the box indicating that the Veteran wanted a BVA hearing at a local VA Office.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of the first five issues to the RO is warranted.

Along with the May 2010 VA Form 9, the Veteran's attorney disagreed with the effective date assigned in a March 2010 rating decision, in which the RO granted service connection for GI disturbances and assigned an initial noncompensable rating, effective July 11, 2000.  This statement is construed by the Board as an NOD with regard to the effective date assigned for service connection for GI disturbances and to the initial noncompensable rating assigned prior to February 3, 2005, and from February 14, 2007.  Specifically, the Veteran wants the grant of service connection back to 1984 and an initial 10 percent rating assigned for GI disturbances.  By filing an NOD, the Veteran has initiated appellate review of these two issues.  The next step in the appellate process is for the RO to issue to the Veteran an SOC.  See 38 C.F.R. § 19.29 (2010); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Consequently, these two issues must be remanded to the RO for the issuance of an SOC.  The Board emphasizes, however, that to obtain appellate review of an issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his attorney an SOC addressing the claims for entitlement to an effective date prior to July 11, 2000, for the grant of service connection for GI disturbances and for entitlement to an initial compensable rating for GI disturbances prior to February 3, 2005, and from February 14, 2007.  Along with the SOC, the RO must furnish to the Veteran a VA Form 9 (Appeal to Board of Veterans' Appeals), and afford him the applicable time period for perfecting an appeal as to these issues.

The Veteran and his attorney are hereby reminded that appellate consideration of the matters identified above (entitlement to an earlier effective date for grant of service connection for GI disturbances and entitlement to an initial compensable rating for GI disturbances) may be obtained only if a timely appeal is perfected to the issue(s).

2.  Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


